 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. CR19-0024JLR

11                              Plaintiff,               ORDER GRANTING IN PART
                  v.                                     MOTION TO STAY
12
           JAMES J. HENDRIX,
13
                                Defendant.
14

15         Before the court is Defendant James J. Hendrix’s unopposed motion to stay. (Mot.

16   (Dkt. # 238).) The court has considered the motion, Mr. Hendrix’s submission

17   concerning the motion, the relevant portions of the record, and the applicable law. Being

18   fully advised, the court GRANTS in part and DEFERS ruling on in part Mr. Hendrix’s

19   motion to stay.

20         On December 23, 2019, a jury found Mr. Hendrix guilty of felon in possession of

21   firearms and ammunition, as charged in Count 1 of the indictment; the lesser included

22   offense of possession of controlled substances, as charged in Count 3 of the indictment;


     ORDER - 1
 1   felon in possession of a firearm, as charged in Count 5 of the indictment; and the lesser

 2   included offense of possession of controlled substances, as charged in Count 6 of the

 3   indictment. (See Jury Verdict (Dkt. # 200).) On January 28, 2020, the court denied Mr.

 4   Hendrix’s motion to dismiss the charge of possession of methamphetamine with intent to

 5   distribute, as charged in Count 2; the greater offense of possession of methamphetamine

 6   and heroine with intent to distribute, as charged in Count 3; the charge of possession of

 7   firearms in furtherance of a drug trafficking offense, as charged in Count 4; the greater

 8   offense of possession of methamphetamine with intent to distribute, as charged in Count

 9   6; and the charge of possession of a firearm in furtherance of a drug trafficking crime, as

10   charged in Count 7. (See 1/28/20 Order (Dkt. # 240).) The court concluded that the

11   Government could retry those specific counts. (See id. at 35-38.)

12          On January 28, 2020, Mr. Hendrix filed a notice of interlocutory appeal

13   challenging the court’s order denying Mr. Hendrix’s motion to dismiss. (See Not. of

14   Appeal (Dkt. # 241).) Mr. Hendrix’s interlocutory appeal of the court’s Double Jeopardy

15   ruling divests the court of jurisdiction on the counts that Mr. Hendrix appealed. See

16   United States v. Claiborne, 727 F.2d 842, 850 (9th Cir. 1984) (“Ordinarily, if a

17   defendant’s interlocutory claim is considered immediately appealable under Abney [v.

18   United States, 431 U.S. 651 (1977)], the district court loses its power to proceed from the

19   time the defendant files its notice of appeal until the appeal is resolved.”). Accordingly,

20   the court GRANTS in part Mr. Hendrix’s motion to stay retrial on Count 2, the greater

21   offense in Count 3, Count 4, the greater offense in Count 6, and Count 7. The court

22   instructs the Clerk to STRIKE the February 3, 2020, trial date in this matter.


     ORDER - 2
 1          The court DEFERS ruling on Mr. Hendrix’s request to stay sentencing on Count 1,

 2   the lesser included offense in Count 3, Count 5, and the lesser included offense in Count

 3   6. (See Mot. at 3.) Mr. Hendrix has not appealed his convictions on those specific

 4   counts. (See Not. of Appearance.) His motion to stay does not argue that the court is

 5   divested of jurisdiction to sentence Mr. Hendrix for convictions that have not been

 6   appealed, and he provides only a cursory explanation as to why “[s]entencing should be

 7   delayed until Mr. Hendrix’s appeal is resolved and, if the Ninth Circuit upholds the

 8   Court’s order regarding retrial, until retrial is completed.” (See Mot. at 3.)

 9          The court concludes that further briefing from the parties on this issue would be

10   beneficial. Accordingly, the court DIRECTS Mr. Hendrix and the Government to file

11   responses to this order on the question of whether the court should grant Mr. Hendrix’s

12   motion to stay sentencing on Count 1, the lesser included offense in Count 3, Count 5,

13   and the lesser included offense in Count 6 by Friday, February 7, 2020, at 12:00 p.m.

14   The parties’ responses shall be limited to six pages. There shall be no replies unless

15   otherwise ordered by the court.

16          Dated this 28th day of January, 2020.

17

18

19
                                                       A
                                                       JAMES L. ROBART
20                                                     United States District Judge

21

22


     ORDER - 3
